Exhibit 10.2

 

SECOND AMENDED AND RESTATED PROMISSORY NOTE

 

DATE:

 

April 2, 2018

 

 

 

BORROWER(S):

 

CenterState Bank Corporation

 

 

1101 1st Street South

 

 

Winter Haven, Florida 33880

 

 

 

LENDER:

 

NexBank SSB

 

 

2515 McKinney Avenue, Suite 1100

 

 

Dallas, Texas 75201

 

 

 

PRINCIPAL AMOUNT:

 

$50,000,000.00

 

Promise to Pay. For value received, Borrower promises to pay to Lender the sum
of up to the Principal Amount, to the extent advanced by Lender, or, if less,
the unpaid principal amount of the Loan, and interest from the date hereof on
the balance of principal from time to time outstanding, in United States
currency, at the rates and at the times hereinafter described.

 

Loan Agreement. This Second Amended and Restated Promissory Note (this “Note”)
is issued by Borrower pursuant to that certain Loan Agreement dated as of April
8, 2015 (as it may be amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”) entered into between Lender and Borrower.
This Note evidences the Loan (as defined in the Loan Agreement). Payment of
principal and interest on this Note is governed by the Loan Agreement, the terms
of which are incorporated herein by express reference as if fully set forth
herein. If any conflict or inconsistency exists between this Note and the Loan
Agreement, the Loan Agreement shall govern. Capitalized terms used and not
otherwise defined herein shall have the meanings given to them in the Loan
Agreement.

 

ARTICLE I - PAYMENT TERMS

 

1.01 Principal and Interest. Shall mean (a) a disbursement by Lender of any of
the proceeds of the Loan to or for the benefit of the Borrower; and (b) funds
that Lender advances or indebtedness Lender incurs in exercising its rights.

 

 

a.

The maximum aggregate amount of this Note shall not exceed the Principal Amount.
All unpaid principal, accrued and unpaid interest and any other sums due under
this Note shall be due and payable in full on April 1, 2021, the Maturity Date.

 

 

b.

Subject to subsection c below, the unpaid principal amount of this Note shall
bear interest at the Note Rate (the “Applicable Rate”), unless the Default Rate
is applicable. Interest at the Applicable Rate (or Default Rate) shall be
calculated for the actual number of days elapsed on the basis of a 360-day year,
including the first date of the applicable period to, but not including, the
date of repayment. At the election of Lender, the Loan shall bear interest at
the Default Rate at any time during which an Event of Default shall exist.

 

 

c.

All accrued but unpaid interest on the outstanding principal balance of this
Note shall be due and payable on the first day of each January, April, July, and
October beginning on April 1, 2018, and continuing on each Payment Date
thereafter through and including the Maturity Date. The outstanding principal
balance of this Note and any and all accrued but unpaid

 

--------------------------------------------------------------------------------

 

 

interest hereon shall be due and payable in full on the Maturity Date or upon
the earlier maturity hereof, whether by acceleration or otherwise. All payments
(whether of principal or of interest) shall be deemed credited to Borrower’s
account only if received by 2:00 p.m. Dallas time on a Business Day; otherwise,
such payment shall be deemed received on the next Business Day

 

1.02 Maximum Lawful Rate. It is the intent of Borrower and Lender to conform to
and contract in strict compliance with applicable usury law from time to time in
effect. In no way, nor in any event or contingency (including but not limited to
prepayment, default, demand for payment, or acceleration of the maturity of any
obligation), shall the rate of interest taken, reserved, contacted for, charged
or received under this Note and the other Loan Documents exceed the highest
lawful interest rate permitted under applicable law. If Lender shall ever
receive anything of value which is characterized as interest under applicable
law and which would apart from this provision be in excess of the highest lawful
interest rate permitted under applicable law, an amount equal to the amount
which would have been excessive interest shall, without penalty, be applied to
the reduction of the principal amount owing on the Loan and not to the payment
of interest, or refunded to the Borrower or the other payor thereof if and to
the extent such amount which would have been excessive exceeds such unpaid
principal. All interest paid or agreed to be paid to the holder hereof shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full stated term (including any renewal or extension) of
the Loan so that the amount of interest on account of such obligation does not
exceed the maximum permitted by applicable law. As used in this Section, the
term "applicable law" shall mean the laws of the State of Texas or the federal
laws of the United States, whichever laws allow the greater interest, as such
laws now exist or may be changed or amended or come into effect in the future.

 

1.03 Monthly Payments and Prepayments. All payments on account of the
indebtedness evidenced by this Note shall be made to Lender not later than 2:00
p.m. Dallas, Texas time on the day when due in lawful money of the United States
and shall be first applied to late charges, costs of collection or enforcement
and other similar amounts due, if any, under this Note and any of the other Loan
Documents, then to interest due and payable hereunder and the remainder to
principal due and payable hereunder. Borrower shall have the right to make
prepayments of the Loan at any time, in whole or in part, without being required
to pay any prepayment penalty or premium in accordance with the provisions of
the Loan Agreement. No prepayment of all or part of the Loan shall be permitted
unless same is made together with the payment of all interest accrued on the
Loan through the date of prepayment.

 

1.04 Maturity Date. The indebtedness evidenced hereby shall mature on the
Maturity Date, or as accelerated under the terms of the Loan Agreement. On the
Maturity Date, the entire outstanding principal balance hereof, together with
accrued and unpaid interest and all other sums evidenced by this Note, shall, if
not sooner paid, become due and payable.

 

ARTICLE II – GENERAL PROVISIONS

 

2.01 In the event (i) the principal balance hereof is not paid within 10 days of
when due whether by acceleration or upon the Maturity Date or (ii) an Event of
Default exists, then the principal balance hereof shall, at the election of
Lender, bear interest from and after such date at the Default Rate. In addition,
for any required payment which is not made by the tenth (10th) day following the
due date thereof, a late charge equal to the Default Rate on such late payment
shall be due and payable to the holder of this Note on demand to cover the extra
expense involved in handling delinquent payments.

 

2.02 Borrower agrees that the obligation evidenced by this Note is an exempt
transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.

 

2

--------------------------------------------------------------------------------

 

2.03 This Note and all provisions hereof shall be binding upon Borrower and all
persons claiming under or through Borrower, and shall inure to the benefit of
Lender, together with its successors and assigns, including each owner and
holder from time to time of this Note.

 

2.04 Time is of the essence as to all dates set forth herein.

 

2.05 To the fullest extent permitted by applicable law, Borrower agrees that its
liability shall not be in any manner affected by any indulgence, extension of
time, renewal, waiver, or modification granted or consented to by Lender; and
Borrower consents to any indulgences and all extensions of time, renewals,
waivers, or modifications that may be granted by Lender with respect to the
payment or other provisions of this Note, and to any substitution, exchange or
release of the Collateral, or any part thereof, with or without substitution,
and agrees to the addition or release of any makers, endorsers, guarantors, or
sureties, all whether primarily or secondarily liable, without notice to
Borrower and without affecting its liability hereunder.

 

2.06 To the fullest extent permitted by applicable Law, Borrower hereby waives
and renounces for itself, its successors and assigns, all rights to the benefits
of any statute of limitations and any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, or exemption
and homestead laws now provided, or which may hereafter be provided, by the laws
of the United States and of any state thereof against the enforcement and
collection of the obligations evidenced by this Note.

 

2.07 If this Note is placed in the hands of attorneys for collection or is
collected through any legal proceedings, Borrower promises and agrees to pay, in
addition to the principal, interest and other sums due and payable hereon, all
costs of collecting or attempting to collect this Note, including all reasonable
attorneys’ fees and disbursements.

 

2.08 To the fullest extent permitted by applicable law, all parties now or
hereafter liable with respect to this Note, whether Borrower, principal, surety,
guarantor, endorsee or otherwise hereby severally waive presentment for payment,
demand, notice of nonpayment or dishonor, protest and notice of protest. No
failure to accelerate the indebtedness evidenced hereby, acceptance of a past
due payment following the expiration of any cure period provided by this Note,
any Loan Document or applicable law, or indulgences granted from time to time
shall be construed (i) as a novation of this Note or as a reinstatement of the
indebtedness evidenced hereby or as a waiver of such right of acceleration or of
the right of Lender thereafter to insist upon strict compliance with the terms
of this Note, or (ii) to prevent the exercise of such right of acceleration or
any other right granted hereunder or by the laws of the State. Borrower hereby
expressly waives the benefit of any statute or rule of law or equity now
provided, or which may hereafter be provided, which would produce a result
contrary to or in conflict with the foregoing.

 

2.09 THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

2.10 THIS NOTE AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

3

--------------------------------------------------------------------------------

 

2.11 This Note modifies, replaces, and supersedes, but does not extinguish the
indebtedness evidenced by, that certain Amended and Restated Promissory Note
dated January 23, 2017, in the original principal amount of $50,000,000,
executed by Borrower and payable to the order of Lender.

[Signature page follows]



4

--------------------------------------------------------------------------------

 

 

BORROWER:

 

 

 

CENTERSTATE BANK CORPORATION,

 

a Florida corporation

 

 

 

 

By:

/s/ Stephen D. Young

 

 

Name: Stephen D. Young

 

 

Title: EVP and COO

 

 

 

 

 

 

Signature page to
Second Amended and Restated Note